In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-10-00158-CR
                                                ______________________________
 
 
 
                                                    IN
RE:  PRINCE BROWN, JR.
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                     MEMORANDUM 
OPINION
 
            As best as we can understand from
his rather convoluted petition for relief, Prince Brown, Jr., an inmate
incarcerated in the Texas Department of Criminal Justice, proceeding pro se,
petitions this Court, requesting that we order the named respondent, Joe Black,
the Criminal District Attorney of Harrison County, to produce and provide him
with copies of the arrest offense reports from several of Brown’s arrests.[1]  
            In order to be entitled to mandamus
relief in an action such as this, “the relator must establish two essential
requirements:  (1) that the act sought to
be compelled is purely ministerial, as opposed to discretionary or judicial in
nature, and (2) no other adequate remedy at law is available.”  Stearnes v. Clinton, 780 S.W.2d 216,
219 (Tex. Crim. App. 1989).  Brown has
not provided us with a record that shows that he has made any request of the
trial court to perform a nondiscretionary act.  See
Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.––Houston [1st Dist.] 1992,
orig. proceeding). 
            Brown’s
petition requests relief which this Court lacks jurisdiction to grant.  The petition requests relief against
Black.  This Court lacks jurisdiction to
issue a writ of mandamus against a county attorney or a district attorney.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004).  Therefore, we deny the petition
for writ of mandamus.
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          September
1, 2010
Date Decided:             September
2, 2010
 
Do Not Publish




[1]Brown
does not seek the arrest offense reports relating to any appeal pending before
this Court.